February 5, 2015




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                    URELIFT GULF COAST, L.P., Appellant

NO. 14-13-00949-CV                      V.

                         TRAVIS BENNETT, Appellee
                      ________________________________

       This cause, an appeal from the order granting summary judgment in favor of
appellee, Travis Bennett, signed August 17, 2012, and from the final judgment in
favor of appellee, signed August 23, 2013, was heard on the transcript of the
record. We order appellant’s, Urelift Gulf Coast, L.P., appeal of the order granting
summary judgment, signed August 17, 2012, DISMISSED. We have inspected
the record and find no error in the final judgment signed August 23, 2013. We
order the final judgment, signed August 23, 2013, AFFIRMED.

      We order appellant, Urelift Gulf Coast, L.P., to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.